         Case 1:19-cr-00490-RMB Document 52 Filed 08/29/19 Page 1 of 2
         Case 1:19-cr-00490-RMB Document 47-1 Filed 08/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -   -   -   -   -    -   -     -    -    -   -   -   -            X
                                                                            NOLLE PROSEQUI
 UNITED STATES OF AMERICA

                              -v. -                                                       USDCSDNY
                                                                                          DOCUMENT
 JEFFREY EPSTEIN,
                                                                                          ELECTRONICALLY FILED
                                    Defendant.                                            DOC#:
                                                                                          DATE F-•IL-E-D:- 'l
                                                                                                           -,-/ d_1._//_9_
 -   -   -   -   -    -   -     -    -    -   -   -   -    -   -   X




                     1.        The filing of this nolle prosequi will dispose of

this case with respect to JEFFREY EPSTEIN, the defendant.

                     2.        On        July         2,       2019,      Indictment      19      Cr.     490     (the

"Indictment")                   was           returned,                charging    JEFFREY        EPSTEIN,         the

defendant, with one count of conspiracy to commit sex trafficking

of minors,            in violation of 18 U.S.C.                             §    371, and one count of sex

trafficking of minors, in violation of 18 U.S.C.                                             §    1591.

                     3.        On · or            about        August      10,    2019,   while         the     above -

captioned case                      was       pending,             but   prior    to   any       trial    or     other

disposition, JEFFREY EPSTEIN, the defendant, died.

                     4.        Because JEFFREY EPSTEIN, the defendant, died while

this case was pending, and therefore before a final judgment was

issued,          the          Indictment              must         be    dismissed     under       the     rule     of

abatement. See United States v. Wright, 160 F.3d 905, 908 (2d Cir.

1998) .
 Case 1:19-cr-00490-RMB Document 52 Filed 08/29/19 Page 2 of 2


     Case 1:19-cr-00490-RMB Docurt1ent 47~1 Filed 08/19/19 Prs.ge 2 of 2



             .5,   Acooroingly,         :r rieoomme.n.d that an order of nolle

prosequi be filed      Ill~   to defendant JEFFREY EPSTEIN,

Dated:       New York, New York
             Jt.ug~st 19, 20l9



                              ALISON MOB     EX ROSSMILLER/ MAURENE COMEY
                              Assistant United States Attorneys
     Upon the      to.:r:-eg-oing    :reoommsndation,   I   hereby d.i:uict,   with

leave of tha Coure, ~hat an order of nolle prosequi be filed as to

defendant j~FFREY EPSTEIN,



Dated:       New York, New York
             August 19, 2019




SO ORDERED:

Dated:       New York, New York
             August   a.,,    2019

         The Court inaor;go:rates by reference the transcriet of the hearing
         held on 8 /27 /19 in its entit-ety and undersoores the sign:Lfiae.nce

         of the crime vic:timm' Rights Act,18     u.s.c. § 3771.

                                                            K"113
                                                   Hon. Richard M. Berman
                                                   united sea tes nistriot Judge
                                                   southern District ofNewYork

                                           2
